Judge Cammack
Affirming.
This appeal is from that part of a divorce judgment which allowed Susie Madden $25 a month as alimony.
Grant and Susie Madden were married in 1931. Each of them had been married previously. Grant had three children by his former marriage. The married life of the Maddens seems not to have been a happy one because they had been divorced and remarried prior to the filing of this action. Mrs. Madden is 60 years of age and Mr. Madden is 56. Mr. Madden’s son by his former marriage lived with the couple and apparently was partly responsible for much of the trouble between them. Mr. Madden works in a coal mine making about $14 a day.
Following an encounter between the couple and the stepson, during which a pistol was fired by Mrs. Madden, Mr. Madden filed this action seeking a divorce. Mrs. Madden filed an answer and counter-claim wherein she asked for maintenance, but stated that she did not want a divorce. In the final judgment Mrs. Madden was granted a divorce and the $25 monthly alimony allowance toward which complaint is directed. No question *78was raised in the lower conrt as to the improper granting of the divorce to Mrs. Madden. That part of the judgment is not appealable. KRS 21.060.
Each party charged the other with making threats. There seem to have been many encounters and much unpleasantness. Unquestionably, neither party was without fault. The chancellor would have been warranted in granting Mr. Madden a divorce from bed and board, with an allowance for Mrs. Madden for maintenance. Mrs. Madden does not question the amount of the award. Under the circumstances we think the part of the judgment appealed from should be and it is affirmed.